Citation Nr: 1632745	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  10-44 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for arthritis of the right hand.

2.  Entitlement to service connection for a right hand/wrist disability.

3.  Entitlement to service connection for a dental condition.

4.  Entitlement to an initial compensable evaluation for scar, residual of right leg injury.

5.  Entitlement to a compensable evaluation for fracture of the right fourth metacarpal.  

6.  Entitlement to a 10 percent evaluation based upon multiple, noncompensable service-connected disabilities.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1986.  He also had a period of service from August 1986 to February 1987 that was found to be under dishonorable conditions for VA purposes. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

As discussed below, the Board is reopening the Veteran's claim for service connection for arthritis of the right hand herein.  Based on evidence demonstrating that the Veteran has been diagnosed with more than one right hand/wrist disability, the Board has expanded the reopened issue to include consideration of whether service connection may be warranted for any right hand/wrist disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In June 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO via videoconference.  A transcript of the hearing is associated with the claims file.  

Regarding the increased rating claims, the Board notes that a claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran alleges difficulty with his employment as a laborer, he is currently working and has not alleged unemployability due to his service-connected disabilities, so no TDIU claim is inferred at this time.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a right hand/wrist disability, service connection for a dental condition, an initial compensable evaluation for scar, residual of right leg injury, a compensable evaluation for fracture of the right fourth metacarpal, and a 10 percent evaluation based upon multiple, noncompensable service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2007 rating decision denied service connection for arthritis of the right hand on the grounds that there was no evidence that the Veteran was treated for or diagnosed with arthritis of the right hand; the Veteran did not appeal this decision and no relevant evidence was received within one year of the decision, so the July 2007 decision is final.
 
2.  The evidence received since the July 2007 rating decision is not cumulative and redundant; not previously considered by agency decision makers; relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for arthritis of the right hand; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received, and the Veteran's claim for service connection for arthritis of the right hand is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, as this matter is being reopened and remanded, no discussion of VA's duties to notify and assist is warranted.

New and Material Evidence

A claim which has been finally denied may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

Service connection for arthritis of the right hand was denied in an unappealed July 2007 rating decision by the RO on the basis that the evidence failed to show that the Veteran was treated for or diagnosed with arthritis of the right hand.  The Veteran did not respond, and so the July 2007 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence received since the July 2007 rating decision includes January 2011 VA x-ray reports, which show the Veteran as having mild narrowing of the radiocarpal joint space in the right wrist.  Also included is a November 2015 x-ray report, which shows mild degenerative changes of the first CMC joint and triscaphe joint in the right hand.  The Veteran also testified at his June 2016 Board hearing that he broke his right knuckle during service during a fight, and that it was told by doctors after service that he was diagnosed with arthritis.  This evidence is new as it was not previously considered and material as it goes to the element missing in the last final denial-evidence of a possible diagnosis of arthritis.  Furthermore, the  evidence raises a reasonable possibility of substantiating the claim, as it triggers the Secretary's duty to assist through providing a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the Board finds that new and material evidence has been submitted, and the claim for service connection for right hand arthritis is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for arthritis of the right hand is reopened; to this extent only, the appeal is granted.


REMAND

A review of the Veteran's claims file reveals that in April 2011 VA treatment records, the Veteran indicated that he was applying for Social Security disability benefits.  The Board notes that VA has a duty to obtain all relevant records in the custody of a Federal agency.  38  C.F.R. § 3.159(c)(2).  As there is an indication in that there may be relevant Social Security Administration (SSA) records that have not been obtained, remand is required to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Regarding the Veteran's claim for service connection for a right hand/wrist disability, the Board finds that there is a duty to obtain an adequate opinion regarding whether the Veteran has a right hand/wrist disability that is related to service, or was caused by aggravated by his service-connected fracture of the right fourth metacarpal.  The Board notes that an August 2009 VA examiner found that it was less likely than not that the Veteran's carpal tunnel syndrome was secondary to or related to his service-connected fracture of the right fourth metacarpal.  However, the examiner did not provide a rationale, and only provided a general statement that it was based upon a "review of the records, knowledge of these conditions, and current history and examination."  Also, the examiner did not provide an opinion regarding direct service connection.  As such, a new VA examination is should be obtained.  Barr v. Nicholson, 21 Vet. App. 303 (2007).    

Concerning the claim for an initial compensable evaluation for scar, residual of right leg injury, the Veteran was last afforded a VA examination in November 2015, where the examiner found no painful or unstable scars.  The Veteran indicated at his June 2016 Board hearing that his right leg scar was tender.  Therefore, as the Veteran has alleged an increase in symptomatology since the November 2015 VA examination, a remand is necessary in order to schedule him for a new VA examination in order to assess the current nature and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran also last underwent a VA examination concerning his claim for a compensable evaluation a fracture of the right fourth metacarpal in November 2015. The examiner found no evidence of any residuals of the Veteran's fracture of the right fourth metacarpal, and that the Veteran's condition did not impact his ability to perform any type of occupational task.  However, at his June 2016 Board hearing, the Veteran stated that he had problems with grasping and manipulation.  He stated that he was unable to use his hand for a long period of time because his hand would stiffen up after a while.  Given the Veteran's statements, the Board finds that a new VA examination is warranted to adequately assess the current severity of the Veteran's disability.  Id.         

With respect to the claim for entitlement to a 10 percent evaluation based upon multiple, noncompensable service-connected disabilities, the Board notes that if any of the service-connection claims or the increased rating claims are granted, it would directly impact the adjudication of this claim.  See 38 C.F.R. § 3.324.  Therefore, remand of this issue is necessary as this issue is inextricably intertwined with the service connection claims and increased rating claims that are remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, as these matters are being remanded, updated VA treatment records should be obtained and associated with the claims file.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA any copies of records pertaining to the Veteran's claim(s) for disability benefits along with the record relied upon concerning the claim(s).  If such records are unavailable, the reason for their unavailability must be explained for the record.

2.  Obtain updated complete VA treatment records from the Cincinnati VA Medical Center, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of February 2016 to the present.

3.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his claimed right hand/wrist disability.  The claims file, as well as a copy of this remand, should be made available to the examiner for review prior to completion of the examination.  The examiner should indicate that the entire claims file has been reviewed prior to providing the requested opinion.  The examiner is asked to perform all necessary tests and studies.

a)  The examiner is asked to identify all current right hand/wrist disabilities.  The examiner is also asked to comment on the previous diagnoses of right hand/wrist disabilities in the record.   

b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right hand/wrist disability is related to the Veteran's active duty service. 

c)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right hand/wrist disability was caused or aggravated (worsened beyond the normal progression) by his service-connected fracture of the right fourth metacarpal. 

The examiner should provide a detailed rationale for the opinion, taking into account all the evidence of record, including the Veteran's lay statements regarding the onset of his disorder.  If the examiner discounts the Veteran's statements, he or she should provide a reason for doing so.

If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, a complete and detailed explanation should be provided as to why such an opinion with regard to the Veteran's disability cannot be provided.  Such explanation may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

4.  Schedule the Veteran for an appropriate VA examination to evaluate the nature and current level of severity of his service-connected scar, residual of right leg injury.  The claims folder must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner must conduct all necessary evaluations, studies, and tests. 

The examiner should describe all current manifestations associated with the Veteran's scar, including the specific size of the scar or the size of the area affected; whether it causes limitation of motion (if so, perform range of motion studies of the affected part); whether it is unstable (with frequent loss of covering of skin over the scar), well-healed, painful, tender, adherent, and/or ulcerated.  The extent of any disfigurement or deformity resulting from the scar should be annotated in the examination report.

The examiner should cite to the medical and competent lay evidence and must provide a detailed rationale for all conclusions reached.

5.  Schedule the Veteran for an appropriate VA examination to evaluate the nature and current level of severity of his service-connected fracture of the right fourth metacarpal.  The claims folder must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner must conduct all necessary evaluations, studies, and tests, including radiological testing.

The examiner should cite to the medical and competent lay evidence and must provide a detailed rationale for all conclusions reached.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


